internal_revenue_service number release date index number ------------------------------------- -------------------------------------- ------------------------ in re---------------------------------------- ------------------------ -------------------------------- ---------------------------------------- department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc ita - plr-106845-04 date date the taxpayer's form_1128 requesting to retain an annual_accounting_period dear ------------- this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above-named taxpayer requesting permission to retain for federal_income_tax purposes a taxable_year ending march effective for the taxpayer’s taxable_year beginning april ------- and ending march ------ the taxpayer has requested that the form_1128 be considered timely filed under authority contained in sec_301_9100-3 of the procedure and administration regulations ending march ------- was due on or before july ------- but was not timely filed however the form was filed shortly thereafter information furnished indicates that the late filing was due to an error or misunderstanding and not to any lack of due diligence or prompt action on the part of the taxpayer secure the commissioner's consent to adopt change or retain an annual_accounting_period the taxpayer must file an application on form_1128 with the commissioner within such time and in such manner as is provided in administrative procedures published by the commissioner the general procedures for taxpayers to establish a business_purpose and obtain the commissioner's approval to adopt change or retain an annual_accounting_period for federal_income_tax purposes are set forth in revproc_2002_39 2002_22_irb_1046 pass-through entities that are within the scope of revproc_2002_38 2002_22_irb_1037 may obtain automatic approval to adopt change to or retain certain annual accounting periods under procedures set forth in that revenue_procedure the applicable administrative procedure in the instant case is revproc_2002_39 sec_1_442-1 of the income_tax regulations provides that in order to since the separate user_fee required to process the taxpayer’s form_1128 has sec_301_9100-3 of the regulations provides that requests for extensions of based on the facts and information submitted and the representations made it is plr-106845-04 time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer's late-filed form_1128 requesting permission to retain a tax_year ending march effective for the tax_year ending march ------- is considered timely filed been paid we will begin processing the taxpayer’s application immediately submitted by the taxpayer and is limited to the filing of form_1128 except as specifically addressed herein no opinion is expressed regarding the tax treatment of the subject transaction under the provisions of any other sections of the code or regulations that may be applicable thereto this office has not verified any of the material submitted in support of the requested ruling verification of factual information representations and other data is within the examination jurisdiction of the taxpayer's irs industry director specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to retain the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely yours s william a jackson william a jackson chief branch associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes the ruling contained in this letter is based upon facts and representations
